Citation Nr: 1010212	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome and tendonitis, to include as secondary to service-
connected gunshot wound of the back and right shoulder with 
retained metallic fragments in the right shoulder.
 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1967 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2008.  That development was completed, and the case has since 
been returned to the Board.

The Board also remanded the issues of entitlement to an 
increased evaluation for a service-connected gunshot wound to 
the back and right shoulder with retained metallic fragments 
in the right shoulder as well as entitlement to an increased 
evaluation for left ear hearing loss.  In particular, those 
issues were remanded for the issuance of a statement of the 
case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO did issue a SOC in January 2010 in connection with 
those issues; however, the Veteran has not yet filed a 
substantive appeal.  Accordingly, these issues are not in 
appellate status, and no further consideration is necessary 
at this time.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for the reasons explained immediately below, 
a remand is necessary.

The Veteran submitted a statement in January 2009 in which he 
indicated that he received treatment for his service-
connected gunshot wound to the back and right shoulder at his 
local VA clinic from June 2008 to December 2008.  However, 
the claims file does not contain any VA treatment records 
dated after July 2004.  Moreover, a letter from D.N.R., M.D., 
dated in January 2009 indicates that he has treated the 
Veteran for his gunshot wound, yet there are no actual 
treatment records from that physician associated with the 
claims file.  As the Veteran is claiming service connection 
for right carpal tunnel syndrome and tendonitis secondary to 
his service-connected gunshot wound, such records may prove 
to be relevant and probative.  Inasmuch as VA is on notice of 
the potential existence of additional records from VA as well 
as private treatment, records from any such treatment should 
be obtained prior to any further appellate review of this 
case. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  A specific request should be 
made for authorization to obtain 
private treatment records from D.N.R., 
M.D.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  

Regardless of whether or not the 
Veteran responds, the RO should request 
any VA medical records from July 2004.  
All attempts to secure this evidence 
must be documented in the claims folder 
by the RO.

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraph. 

3.  Thereafter, the claim for 
entitlement to service connection for 
right carpal tunnel syndrome and 
tendonitis, to include as secondary to 
service-connected gunshot wound to the 
back and right shoulder with retained 
metallic fragments in the right 
shoulder, must be readjudicated by the 
RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the Veteran in 
connection with this claim, the Veteran 
and his representative must be provided 
a supplemental statement of the case 
(SSOC), and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned 
to the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


